DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending wherein claims 1-12 have been preliminarily amended. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose or adequately suggest a method for low-pressure carburizing of a workpiec comprising steel, said steel comprising, 0.10 to 0.20 weight percent carbon, 0.1 to 20 weight percent cobalt, 2 to 15 weight percent nickel, 1 to 10 weight percent chromium, the method comprising placing the workpiece in a carburizing enclosure and implementing between 1 to 30 consecutive carburizing cycles each carburizing cycle comprising:
injecting a carburizing gas into the carburizing enclosure so as to enrich a surface of the workpiece with carbon and to increase a surface rate of carbon of the workpiece up to a predetermined higher surface rate, the carburizing gas being injected into the enclosure at a first flow rate of between 1000 Nl/h and 3000 Nl/h a temperature of the carburizing enclosure being between 950 and 1050⁰C, and injecting the carburizing gas for a first period of time of between 30 and 250s, and injecting a neutral gas into the carburizing enclosure so as to diffuse carbon from the surface to an interior of the workpiece and to decrease the surface rate of carbon of the workpiece to a predetermined lower surface rate wherein injecting the neutral gas comprises a first phase of injecting the neutral gas, at a . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759